Per Curiam.

Respondent was admitted to practice May 9, 1927 in the First Judicial Department. He was charged with commingling the proceeds of his settlement of a claim with his own funds and thereafter temporarily converting his client’s share without authority to his own use. It appears that the respondent had always maintained a single account into which checks in connection with litigation were deposited as well as his own checks. He has since opened a separate account in which funds received in connection with clients’ matters are to be deposited separate and distinct from his own. No loss or claim of loss to the client resulted from such action. It was also charged that he falsely represented a disbursement of $75 as an item of expense in connection with the disbursement of the proceeds of a settlement check in a negligence action. The Referee after hearing found this representation to have been false. We are inclined to agree and the Referee’s report is confirmed. While the commingling was a violation of the rules and the $7'5 represented an excess charge, both constituted professional misconduct, in light of the previous good record and the nature of the violation, we conclude that no more than a censure is warranted. Accordingly the respondent should be censured.
Botein, P. J., Stevens, Eager, Steuer and Capozzoli, JJ., concur.
Respondent censured.